DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


Method and System for Presenting Food Alternatives to Food Buyers

The claims have been amended in accordance with an interview with the attorney of record as follows:

1.	(Currently Amended) A method for displaying, on a graphical user interface (GUI), market information relating to and facilitating trading of a food product available in a primary market, comprising:
(a) obtaining, by a server, product data of the food product, the product data comprising at least one of a name, a description, a stock keeping unit (SKU), the first price, a weight, and a count;
(b) obtaining, by the server, time-and-place data of a user of the graphical user interface, the time-and-place data comprising at least one of a website identifier, a ZIP code, a date, a time, and a user identifier;
(c) constructing, by the server, a data structure comprising the product data and the time-and-place data;
(d) storing, by the server, the data structure in a computer memory;
(e) encoding, by the server, the data structure;
(f) parsing, by the server, the encoded data structure at least to determine an identity of the food product, normalize the first price of the food product, and determine whether an alternative food product is available in a primary or secondary market, wherein the primary or secondary market comprises an electronic exchange, wherein the parsing includes implementing a pattern matching algorithm on an HTML Document Object Model (DOM) using at least one regular expression to interpret patterns of data embodied in a webpage;
(g) selecting, by the server, a particular icon based on whether the alternative food product is available; and
(h) in response to operation, by a user input device, of a first region in a first location in the graphical user interface corresponding to the food product, setting, by the server, a plurality of parameters for a purchase order relating to the food product and displaying a second region operable by a user input device in a second location in the graphical user interface corresponding to the food product. 

2.	(Original) The method of claim 1, further comprising:
dynamically displaying, by a client device, the icon in the first location in the graphical user interface corresponding to the food product;
upon determining that the alternative food product is available, displaying, by the client device, the first region operable by the user input device in the first location; and
in response to operation of the second region by the user input device, communicating, by the client device, the purchase order to a computer of the electronic exchange over a network.

3.	(Original) The method of claim 1, wherein step (f) comprises implementing instructions contained in a configuration file.

4.	(Currently Amended) The method of claim 3, wherein the configuration file comprises the [[an]] HTML Document Object Model (DOM).

5.	(Currently Amended) The method of claim 3, wherein the configuration file comprises code for implementing the [[a]] pattern matching algorithm.

6.	(Currently Amended) The method of claim 5, wherein the code comprises the at least one [[a]] regular expression.

7.	(Original) The method of claim 1, wherein the user identifier comprises an email address.

8.	(Original) The method of claim 1, wherein an identity of the alternative food product is the same as the identity of the food product and the primary or secondary market comprising an electronic exchange is a secondary market, wherein a price of the alternative food product in the secondary market is lower than the price of the food product in the primary market.

9.	(Currently Amended) A server of a system for facilitating trading of a food product, comprising:
a processor; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to facilitate trading 
(a) obtaining, by a server, product data of the food product, the product data comprising at least one of a name, a description, a stock keeping unit (SKU), the first price, a weight, and a count;
(b) obtaining, by the server, time-and-place data of a user of the graphical user interface, the time-and-place data comprising at least one of a website identifier, a ZIP code, a date, a time, and a user identifier;
(c) constructing, by the server, a data structure comprising the product data and the time-and-place data;
(d) storing, by the server, the data structure in a computer memory;
(e) encoding, by the server, the data structure;
(f) parsing, by the server, the encoded data structure at least to determine an identity of the food product, normalize the first price of the food product, and determine whether an alternative food product is available in a primary or secondary market, wherein the primary or secondary market comprises an electronic exchange, wherein the parsing includes implementing a pattern matching algorithm on an HTML Document Object Model (DOM) using at least one regular expression to interpret patterns of data embodied in a webpage;
(g) selecting, by the server, a particular icon based on whether the alternative food product is available; and
(h) in response to operation, by a user input device, of a first region in a first location in the graphical user interface corresponding to the food product, setting, by the server, a plurality of parameters for a purchase order relating to the food product and displaying a second region operable by a user input device in a second location in the graphical user interface corresponding to the food product.

10.	(Original) The system of claim 9, wherein the processor further facilitates trading of the food item by:
causing a client device to dynamically display the icon in the first location in the graphical user interface corresponding to the food product;
upon determining that the alternative food product is available, causing the client device to display the first region operable by the user input device in the first location; and
in response to operation of the second region by the user input device, causing the client device to communicate the purchase order to a computer of the electronic exchange over a network.

11.	(Original) The system of claim 9, wherein step (f) comprises implementing instructions contained in a configuration file.

12.	(Currently Amended) The system of claim 11, wherein the configuration file comprises the [[an]] HTML Document Object Model (DOM).

13.	(Currently Amended) The system of claim 11, wherein the configuration file comprises code for implementing the [[a]] pattern matching algorithm.

14.	(Original) The system of claim 9, wherein the user identifier comprises an email address.

15-20. Canceled.




Reasons for Allowance
In the present application, claims 1-14 are allowed.  The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither alone nor in combination anticipates nor renders obvious the present invention. The allowable features of claim 1: parsing, by the server, the encoded data structure at least to determine an identity of the food product, normalize the first price of the food product, and determine whether an alternative food product is available in a primary or secondary market, wherein the primary or secondary market comprises an electronic exchange, wherein the parsing includes implementing a pattern matching algorithm on an HTML Document Object Model (DOM) using at least one regular expression to interpret patterns of data embodied in a webpage.
The allowable features of claims 9 are the same as claim 1 as they contain the similar allowable claim language.
The most related prior art patent of record is Shacham (US 2004/0117235) and the most related non-patent literature of record is Reference U (see PTO-892).
For these reasons, the Examiner asserts that the claims are allowable because the prior art does not anticipate them or render them obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684